Citation Nr: 0524724	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  04-13 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.

The instant appeal arose from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Wichita, Kansas, which granted a claim for an increased 
rating, to 30 percent, for PTSD and denied service connection 
for peripheral neuropathy.  By rating decision dated in March 
2004 the disability evaluation for PTSD was increased, to 50 
percent.  Since this claim has not been withdrawn, an 
increased rating above 50 percent remains at issue on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits 
are awarded).

A personal hearing using videoconferencing techniques was 
held before the undersigned Veterans Law Judge, sitting in 
Washington, D.C., in November 2004.  

FINDINGS OF FACT

1.  PTSD is manifested by moderate symptoms including 
nightmares, sleep disruption, flashbacks, irritability, 
anger, a sense of isolation, and poor concentration with a 
Global Assessment of Functioning (GAF) score of 45.  

2.  Left leg manifestations of restrictive neuropathy due to 
vascular insufficiency share symptomatology with the 
veteran's service-connected residuals of gunshot wounds.

3.  Competent evidence of a nexus between any diagnosed 
neuropathy of the right leg and service, to include exposure 
to herbicides or as secondary to a service-connected 
disability, is not of record.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).

2.  Left leg restrictive neuropathy shares manifestations 
with the veteran's service-connected shell fragment wounds 
and is not a result of herbicide exposure or due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310, 4.14, 4.55(a), 4.56(c) (2004).  

3.  Right leg neuropathy was not incurred in or aggravated by 
the veteran's active military service, including as a result 
of herbicide exposure or due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA 
which eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provided an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the appellant was provided proper VCAA 
notice with respect to this case.  The appellant was provided 
with VCAA letters dated April 9 and April 11, 2003, prior to 
the initial adjudication of the claim.  These letters 
provided content complying notice to the claimant.  The April 
11 letter informed him what information and evidence was 
needed to substantiate his claim for entitlement to service 
connection and the March 2004 statement of the case (SOC) 
advised him what information and evidence was needed to 
substantiate his increased rating claim.  

The April 2003 letters also advised the veteran that VA would 
attempt to get any relevant federal evidence as well as any 
private medical evidence which he identified and informed him 
that he needed to provide enough information about any 
records so that they could be requested.  Further, the SOC 
provided him with the law relevant to the VCAA.  

With regard to the fourth element of notice, the Board notes 
that VA has not literally requested the appellant to provide 
"any evidence in his possession" that pertained to his 
claims.  However, as a practical matter, he has been fully 
notified of the need to provide such evidence.  As noted 
above, the VCAA notice letters informed the veteran of his 
and VA's respective responsibilities in obtaining evidence, 
and notified him that he was ultimately responsible for 
providing the information and evidence to support his claims.  
Given this correspondence, it is untenable that the veteran 
would have refrained from submitting any relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession, and that the Board may 
proceed to an appellate decision without risk of prejudice.  
See also VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) 
(holding that the Court's statement in Pelegrini, to the 
effect that 38 U.S.C.A. §§  U.S.C.A. § 5103(a) and 
38 U.S.C.A. §§  C.F.R. § 3.159(b)(1) require VA to include 
this fourth element as part of its VCAA notice, is obiter 
dictum and not binding on VA).

In Pelegrini the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, while the VCAA was enacted prior to the 
unfavorable AOJ decision that is the basis of this appeal, 
the veteran did not receive certain elements of the VCAA 
notice until after the case was already decided.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although elements of the notice were provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With respect to the VA's duty to assist, VA has developed 
service medical records, VA treatment records, and VA 
examinations with medical opinions.  The appellant has 
provided written statements and has provided sworn testimony.  
The appellant has not identified any additional pertinent 
evidence.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  Thus, as sufficient data exists to 
address the merits of the claims, the Board concludes that 
the VA has adequately fulfilled its statutory duty to assist 
the appellant in the development of the claims.  The duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(1).  A VA 
examination with medical opinion has been obtained with 
respect to the issues on appeal.  Further medical opinion is 
not necessary, as explained further below.  38 U.S.C.A. 
§ 5103A(d)(2)(B) (West 2002).  

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased rating claim

The veteran argues that an increased disability rating is 
warranted for PTSD.  Having carefully reviewed the evidence 
of record in light of the applicable law, the Board has 
determined that the PTSD claim will be denied because the 
preponderance of the evidence is against the claim.  

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The currently relevant rating schedule provides that a mental 
disorder is rated 50 percent disabling where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

A 70 percent rating is assigned where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. Id.

Having carefully examined the evidence of record in light of 
the applicable law, the Board finds that the preponderance of 
the evidence does not support the assignment of a disability 
rating in excess of 50 percent.  

The totality of the evidence reflects symptoms warranting no 
more than a 50 percent rating under the applicable criteria.  
The evidence does not demonstrate that the service-connected 
PTSD is by itself productive of occupational and social 
impairment with deficiencies in most areas or an inability to 
establish and maintain effective relationships.  The Board 
notes that although the veteran may have some level of social 
impairment, in that he describes himself as irritable and not 
liking to be around people, the evidence reveals that the 
veteran has been married twice for long periods.  Further, he 
currently has a girlfriend whom he sees daily, and he reports 
that he enjoys their relationship.  He also testified that he 
has a friend with whom he goes to target practice and that 
his relationship with his children is improving.

The veteran's GAF scores do not indicate a higher rating is 
warranted.  During his April 2003 VA examination was 55 and 
he was assessed with moderate symptoms.  His GAF was 45 when 
he was initially assessed by VA in August 2002.

The record reveals that his PTSD symptomatology includes 
nightmares, sleep disruption, flashbacks, irritability, 
anger, a sense of isolation, and poor concentration.  
However, there is no evidence in the record of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances 
(including work or a worklike setting).  

The veteran denied panic attacks during his April 2003 VA 
examination report.  VA treatment records note that he sought 
psychiatric treatment in April 2002 and that he had not been 
receiving psychiatric treatment in recent years.  He reported 
that he has never been hospitalized for his PTSD.  He is 
unemployed, but the evidence reveals the primary causes of 
his unemployment are unrelated to his PTSD.  His unemployment 
began in November 2001 because he was laid off.  He testified 
that he had never received a warning at work for poor 
performance or behavior problems.  He testified that he 
believes he is declined employment now due to his age, and 
during his examination he attributed his unemployment to the 
job market and his physical problems.   

For these reasons, his overall symptomatology does not 
resemble that which would warrant an evaluation greater than 
50 percent under the pertinent diagnostic code.  38 C.F.R. 
§ 4.7.  See 38 C.F.R. § 4.126(b).

Service connection claim

The veteran has reported neurological symptoms that include 
loss of sensation, pain, and weakness in his lower 
extremities.  He has asserted that these neurological 
symptoms warrant service connection, and he has provided 
various rationales to support his assertion.  He has argued 
that his neurological symptoms are a result of exposure to 
herbicides, like Agent Orange, in service.  He has also 
asserted that his neurological symptoms are due to his 
service-connected diabetes mellitus.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  To establish 
entitlement to service connection on a secondary basis, there 
must be competent medical evidence of record establishing 
that a current disability is proximately due to or the result 
of a service-connected disability.  See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (CAVC or Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2004).

Acute and subacute peripheral neuropathy are included as 
listed diseases and thus shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.309(e) (2004).  The 
regulation defines acute and subacute peripheral neuropathy 
as "transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  38 C.F.R. 
§ 3.309(e), Note 2 (2004).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for peripheral neuropathy of the 
lower extremities secondary to diabetes mellitus.  This is so 
because the preponderance of the evidence reveals that the 
veteran has restrictive neuropathy due to vascular 
insufficiency unrelated to either Agent Orange or diabetes 
mellitus.  

In this regard, the Board notes that an April 2003 VA 
examination report noted that "vet has significant 
peripheral neuropathy related to diabetes."  However, in an 
addendum to the examination report, it was concluded that the 
veteran did not have diabetic neuropathy but instead has 
restrictive neuropathy due to vascular insufficiency.  After 
citing medical records noting pain and swelling in the legs; 
1975 medical evidence of complaints of frequent leg and ankle 
swelling; a 1983 record noting decreased sensation in the leg 
in the service medical records, and 2002 and 2003 records 
noting chronic leg pain, the addendum determined:

These reports document findings that 
directly contradict the subjective 
reports the veteran gave Dr. Shah [the 
examiner who signed the initial 
examination report] during his C&P exam 
of April 16, 2003.  The veteran stated 
the onset of his peripheral neuropathy 
was three years ago and described it as 
numbness and pain lasting for hours.  
These are the same sensory complaints 
documentated [sic] since 1971, predating 
the diagnosis of DM [diabetes mellitus] 
by more than 25 years.  The description 
of numbness that resolves somewhat with 
walking is not typically found in 
diabetic neuropathy, but is more 
indicative of a restrictive neuropathy 
due to vascular insufficiency.  This 
would also account for the veteran's 
reported pedal edema, especially in light 
of his long term risk factors of 
cigarette smoking, alcohol abuse, and 
obesity.

The Board notes that the veteran's representative testified 
at the November 2004 hearing that the Board should find the 
addendum less persuasive than the examination report because 
it was prepared by a nurse practitioner without proof it was 
reviewed by the examiner and should remand the issue for 
another examination to determine whether the veteran has 
peripheral neuropathy and if so, to determine the etiology of 
the peripheral neuropathy.  The Board is cognizant of the 
concerns of the representative and the veteran in this 
regard; however, the Board does not find that another 
examination is warranted or that the manner in which the 
addendum was prepared makes it less probative or persuasive 
than the initial examination report.

This is so because although the printout of the addendum was 
signed by a nurse practitioner, the nurse practitioner 
clearly stated at the end of the addendum that "[t]his 
addendum is being written at the behest of Dr. Shah."  Thus, 
the Board finds that for all intents and purposes, the 
findings of the addendum are the findings of a physician, Dr. 
Shah, to the extent that the findings of a physician are more 
probative or persuasive than those of a nurse practitioner.  
Further, the Board does not find that another examination is 
necessary as the examination report and its addendum clearly 
address the questions at issue, that is, the diagnosis and 
etiology of peripheral neuropathy.

Turning to the weighing of the pertinent evidence in this 
regard, the Board notes that it finds more probative the 
examination report addendum which did not find a relationship 
between the veteran's neuropathy and his diabetes mellitus 
because the addendum itemized medical evidence in the record, 
from service to the present, which supported the conclusions 
made in the addendum.  The initial examination report, on the 
other hand, did not thoroughly document evidence in the 
claims folder to support the conclusions reached.  Further, 
the Board finds the addendum more persuasive because the 
conclusions in the addendum were based on the evidence found 
in the record, including contemporaneous medical evidence, 
while the initial examination report conclusions were based 
on the subjective representations of the veteran.  In 
addition, the addendum provided a rationale for its 
conclusion that the veteran did not have diabetic neuropathy 
which included the fact that specific symptomatology was 
inconsistent with diabetic neuropathy but was consistent with 
restrictive neuropathy.  The initial examination report did 
not provide a rationale for its conclusion. 

Therefore, service connection for peripheral neuropathy 
secondary to the veteran's service-connected diabetes 
mellitus is denied.  For the reasons explained above, the 
preponderance of the evidence is against the claim.  

Service connection for peripheral neuropathy secondary to 
Agent Orange is also denied because although peripheral 
neuropathy is one of the enumerated diseases listed in 
38 C.F.R. § 3.309(e), the manifestations of the veteran's 
diagnosis of peripheral neuropathy are not those which are 
contemplated by the regulation.  The Board notes that for 
peripheral neuropathy to be associated with Agent Orange, it 
must have resolved within 2 years after he left Vietnam, as 
is required in order for the presumption to apply.  However, 
the evidence clearly shows that the veteran currently has 
neuropathy, so it obviously had not resolved within 2 years 
after he left Vietnam.  In addition, the evidence does not 
otherwise show a connection between the veteran's neuropathy 
and Agent Orange exposure in service.

As the April 2003 addendum indicates that the veteran's left 
lower extremity neuropathy has existed since service, the 
Board has also considered whether entitlement to for 
restrictive neuropathy is warranted on a direct basis.  The 
evidence does not show, and the veteran does not contend, 
that he has had complaints related to restrictive neuropathy 
in the right leg since service, so entitlement to service 
connection on a direct basis for restrictive neuropathy of 
the right leg is not warranted.

The Board does not find that the veteran is entitled to a 
separate rating for restrictive neuropathy in the left leg as 
he is already receiving compensation for this symptomatology 
in the ratings for his service-connected residuals of shell 
fragment wounds.  VA regulations prohibit pyramiding, or 
"the evaluation of the same manifestation under different 
diagnoses".  38 C.F.R. § 4.14 (2004).  The medical evidence 
reveals that the veteran's neuropathy symptomatology includes 
complaints of pain, weakness and decreased sensation.  The 
veteran's shell fragment wounds of the left lower extremity 
are rated as moderate and moderately severe muscle group 
injuries.  The criteria for moderate and moderately severe 
muscle group injuries include pain and weakness.  38 C.F.R. 
§ 4.56(c) (2004).  In addition, combining a muscle injury 
rating with a peripheral nerve paralysis rating of the same 
body part is specifically prohibited.  38 C.F.R. 
§ 4.55(a)(2004).  Thus, assigning another rating for 
restrictive neuropathy would amount to prohibited pyramiding.

For the reasons explained above, the preponderance of the 
evidence is against a claim for service connection for 
neuropathy on a direct, secondary, or presumptive basis. 




ORDER

An increased rating for PTSD, currently evaluated as 50 
percent disabling, is denied.

A claim for service connection for peripheral neuropathy is 
denied.




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


